

114 HR 6525 IH: Lead-free Students Act
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6525IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mrs. Watson Coleman introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 to require students to undergo lead
			 screenings.
	
 1.Short titleThis Act may be cited as the Lead-free Students Act. 2.Lead screeningSubpart 2 of part F of title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the following:
			
 8549D.Lead screening requirementAs a condition of receiving funds under this Act, a local educational agency shall require that prior to enrolling in an elementary school for the first time, a student shall undergo a screening of the student’s blood lead level..
 3.Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 8549C the following:
			
				
					Sec. 8549D. Lead screening requirement..
		